Citation Nr: 1511089	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  08-22 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and a bipolar disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to August 1984 and from March 2003 to June 2004.  She also served in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned Veterans Law Judge in December 2014.  A copy of the transcript is of record.

The Board remanded the Veteran's claim in January 2010, September 2011, January 2013, and December 2013 (not by the undersigned) for additional development.  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Very unfortunately, the Board finds that further development is necessary regarding the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder. 

In this regard, the Board apologies for the delay in the adjudication of this case. 

The Veteran's service connection claim was remanded in September 2011 for a VA examination and opinion.  Specifically, the Board requested that the examiner address whether the Veteran's claimed acquired psychiatric disability clearly and unmistakably preexisted service and if so, did the acquired psychiatric disability clearly and unmistakably not undergo an increase in severity beyond its natural progression.  An April 2012 VA examination was obtained.  The VA examiner did not provide the requested opinions. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the 'correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence 
both that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.'  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).

Because the April 2012VA examiner did not follow the remand instructions in their entirety, the examination report must be returned to the examiner, or a similarly qualified medical professional, for correction.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to the examiner who conducted the April 2012 VA examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file the examiner should provide an opinion on the following:

a)  Whether clear and unmistakable evidence demonstrates that the Veteran entered service (March 2003-June 2004) with an acquired psychiatric disability. 

b)  Whether clear and unmistakable evidence demonstrates that the Veteran's acquired psychiatric disability was not aggravated by service. 

(c)  If the examiner instead determines that the acquired psychiatric disorder did not preexist service, the examiner should opine whether it is as least likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disability had its onset in service or is otherwise medically related to in-service injury or disease.

All opinions must be supported by a complete rationale in a typewritten report.

2.  This is a complex case.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  Then, if warranted, the case should then be returned to the Board for appropriate appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

